Citation Nr: 1212857	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 7, 2003 for entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from March 1980 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC that granted TDIU with an effective date of July 11, 2003.  In December 2006, the Regional Office (RO) in Waco, Texas granted an effective date of May 7, 2003 for TDIU benefits.

The case was brought before the Board in March 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The  issue of entitlement to an earlier effective date for the grant of service connection for depression and entitlement to an earlier effective date for the grant of an increased rating to 20 percent for a low back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  On May 7, 2003, while an appeal seeking entitlement to TDIU was pending, the Veteran filed a claim for entitlement to service-connection for an acquired psychiatric disability as secondary to his service-connected back disability.

2.  In November 2005, the RO granted service connection and a 50 percent disability rating for an acquired psychiatric disability secondary to the service-connected back disability, effective May 7, 2003.

3.  The Veteran's service-connected disabilities in effect prior to May 7, 2003 did not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date prior to May 7, 2003 for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, a veteran's disabilities may be considered under subjective criteria.  If a veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R.             § 4.16(b).

The Veteran maintains that he is entitled to an effective date earlier than May 7, 2003 for the award of TDIU benefits.  Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added).  

According to the record, the Veteran first explicitly claimed TDIU in February 1998.  The issue of entitlement to TDIU, however, is not a free-standing claim which must be pled with specificity.  Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  Rather, the date of a TDIU claim could be determined as early as it is "reasonably raised" by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits).  

In this case, in April 1996, the Board denied the Veteran's claim for entitlement to a rating in excess of 10 percent for his service-connected back disability, his only service connected disability at that time.  In August 1996, he filed a motion for reconsideration, which the RO treated as a new claim seeking entitlement to an increased rating for his service-connected back disability.  In May 1997, the RO denied the claim.  He appealed.  During the course of the appeal, records indicated that he stopped working as early as March 1997 due, in part, to back pain.  

In February 1998, the RO granted a 20 percent rating for the service-connected back disability, a rating far below the objective requirements for entitlement to TDIU.  38 C.F.R. § 4.16(a).  Notably, the Social Security Administration (SSA) granted disability benefits in August 1998; however, SSA benefits were granted based upon findings of severe mental and physical impairments, to include anxiety disorder, a history of alcohol abuse, severe low back pain, hypercholesterolemia, and chest pain.  Benefits were not granted solely due to his service-connected back disability.

In November 1998 and April 1999, the RO denied entitlement to TDIU because the Veteran's service-connected back disability was not rated 60 percent disabling and there were no exceptional circumstances to warrant referral to the Director of the Compensation and Pension Service for extra-schedular consideration.  He appealed.  In July 1999, the Board denied the increased rating claim and entitlement to TDIU.  The Veteran appealed and in July 2000, the United States Court of Appeals for Veterans Claims remanded the matters back to the Board for further development.  The Board, in turn, remanded the matters back to the RO for additional development, to include a VA examination.

A March 2002 VA examination report, completed by a neurologist, indicates that the Veteran was not precluded from all substantially gainful employment but that he was limited to jobs that did not require repetitive bending, squatting, or stooping.  An August 2002 examination report, completed by an orthopedic surgeon, shows an opinion that the Veteran was not precluded from substantially gainful employment due to the service-connected back condition.

During the pendency of the appeal, on May 7, 2003, VA received a claim seeking service connection for an acquired psychiatric disability as secondary to the service-connected back disability.  A July 11, 2003 VA treatment record indicates that the Veteran was unable to obtain or sustain gainful employment due to the combination of his service-connected back condition and the demoralization, depression, and anxiety which it caused him emotionally.  In November 2005, the RO granted service connection for an acquired psychiatric disability, effective May 7, 2003, the date of claim, and granted TDIU benefits, effective July 11, 2003, the date of the treatment record indicating his unemployable status.  The effective date was later changed to May 7, 2003, the date VA received the claim for entitlement to service connection for an acquired psychiatric disability.

Currently, the Veteran seeks an effective date of 1996 for TDIU benefits.  The first pertinent inquiry in determining the proper effective date here is in determining the date of the Veteran's claim.

As noted above, the Veteran first explicitly claimed TDIU in February 1998.  The issue of unemployability, however, was "reasonably raised" in the record during the pendency of the Veteran's increased rating back claim, which stems from an August 1996 claim.  In accordance with the holding in Rice, therefore, the Board will accept August 1996 as the "date of claim" for entitlement to TDIU benefits. 22 Vet. App. at 453-54.  

38 C.F.R. § 3.400, however, provides that effective dates shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  The next pertinent inquiry here, then, is whether the Veteran's entitlement to TDIU arose prior to May 7, 2003.  For reasons asserted below, the Board concludes it did not.

Here, the evidence shows that prior to May 7, 2003, the Veteran only had one service-connected disability (low back) and it was rated at 20 percent, far less than the 60 percent objective requirement.  The evidence prior to May 7, 2003, moreover, did not show the Veteran was "actually" unemployable solely due to his service connected low back disability.  Again, the record shows the Veteran worked at least until March 1997, at which time he ceased working due to the effects of multiple disorders, to include his low back disability. The Veteran was also awarded SSA disability benefits due to both physical and mental disorders.  The physical disorders included back disorders, but were not exclusive to back disorders.  The record, prior to May 7, 2003, also did not support "exceptional circumstances" warranting referral to the Director of the Compensation and Pension Service for extra-schedular consideration.  Moreover, VA examiners in March 2002 and August 2002 examination reports specifically opined the service-connected back disability alone did not render the Veteran unemployable.

It was not until May 7, 2003, at which time the Veteran became service-connected for an acquired psychiatric disability secondary to his back disability, that his service connected conditions met the objective criteria for entitlement for TDIU.  Notably, 38 C.F.R. § 4.16(a) provides that if a veteran has disabilities resulting from common etiology or a single accident, the disabilities will be considered as one disability.  Thus, since service connection for the acquired psychiatric disability was granted as secondary to the back condition, and since the combined rating of both disabilities was 60 percent, the objective criteria for TDIU was met as of May 7, 2003.  Since May 7, 2003 was the date entitlement arose, per 38 C.F.R. § 3.400, the effective date of TDIU benefits is May 7, 2003.

In conclusion, a comprehensive review of the evidence fails to show that the Veteran met the criteria for entitlement to TDIU at any point prior to May 7, 2003, the date of service connection for his acquired psychiatric disability.  Consequently, the Board finds that the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the issue involves the effective date of entitlement to TDIU benefits.  Since the claim involves a matter that was initially adjudicated prior to the enactment of the VCAA, notice compliant with VCAA standards was not provided prior to the initial adjudication of the claim.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction or regional office (RO) decision on a claim for VA benefits.  In the present case, the unfavorable RO decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, adequate notice of the criteria for entitlement of TDIU benefits was provided in March 2004.  Subsequent to the issuance of the notice letter, the claim was readjudicated in November 2005, at which time the claim was granted and an effective date assigned.  The Veteran has not contended that he has been prejudiced on the timing of any notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, private treatment records, SSA records, and the Veteran's statements.  The Veteran submitted multiple statement and treatment records.  A VA examination was not provided for this appeal because the issue concerns the assigned effective date, or date entitlement arose.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.


____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


